UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                       ___________________________

                               No. 98-40570
                       ___________________________

                              MICHAEL DAVIS,

                                                       Plaintiff-Appellant,

                                    VERSUS

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant-Appellee.
         ___________________________________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. C-97-CV-103
         ___________________________________________________

                             November 8, 1999

Before DAVIS, JONES and MAGILL1, Circuit Judges.

PER CURIAM:**

      Michael Davis filed suit against Kenneth Apfel, Commissioner

of Social Security, in response to the ruling of an administrative

law judge (ALJ) denying Davis supplemental security income benefits

(SSI).    The magistrate judge affirmed the ruling of the ALJ, and

Davis appealed to the district court.          The district judge affirmed

the ruling of the magistrate judge, and Davis now appeals.

We affirm.

      Davis first contends that the ALJ (and the reviewing federal


             1
                 Circuit   Judge   of   the   Eighth   Circuit,   sitting   by
designation.
 **
   Pursuant to 5th CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5th CIR. R. 47.5.4.
courts) erred in denying him SSI benefits based on musculoskeletal

impairments, neurological impairments, and mental impairments.

This Court’s review of such a contention is limited to two issues:

(1) did the Commissioner apply the proper legal standards, and (2)

is the Commissioner’s decision supported by substantial evidence on

the record as a whole.1                   Substantial evidence is that which is

relevant and sufficient for a reasonable mind to accept as adequate

to support a conclusion.                   It is more than a mere scintilla of

evidence, but may be less than a preponderance.2

         The ALJ properly followed the five-step analysis outlined in

the federal regulations.3                   At issue in this appeal is whether

substantial         evidence       supports      the     ALJ’s   finding   that   Davis’s

impairment did not meet or equal an impairment enumerated in the

social security regulations.                     With regard to Davis’s claim of

musculoskeletal impairment, he has produced no evidence of muscle

spasm or significant limitation of motion in the spine as required

by the federal regulations.4                 Thus, Davis has failed to meet all of

the specified medical criteria, as required by law.5

         With regard to Davis’s claim of neurological impairment, he

has similarly failed to produce evidence that the condition was

brought about by vascular accident or that he has disorganization

of motor function in more than one extremity.                         This failure of

  1
      Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).
  2
      Richardson v. Perales, 402 U.S. 389, 401 (1971).
  3
      See 20 C.F.R. §§ 416.920 (b)-(f).
  4
      See 20 C.F.R. Pt. 404, Subpt. P, App. 1, §§ 1.00B and 1.05C.
  5
      Sullivan v. Zebley, 493 U.S. 521, 530 (1990).
proof by Davis is sufficient to support the ALJ’s finding that

Davis was not entitled to SSI benefits because of neurological

impairment.

         As to mental impairment, Davis contends that he suffers from

major       depression.           Viewing      the    record    as   a   whole,   there   is

substantial evidence to support the ALJ’s finding that Davis did

not meet the necessary minimum of four specified characteristics of

that syndrome.

         Davis additionally contends that the ALJ submitted an improper

hypothetical question to the vocational expert called to testify in

the case,          and    the    ALJ    improperly         omitted   documents    from    the

administrative record.                 Davis did not raise either of these issues

before the Appeals Council.                    As Davis has failed to exhaust his

administrative            remedies,         this      Court    is    not   possessed      of

jurisdiction to hear his appeal on those issues.6

         On the basis of the foregoing, the judgment of the district

court is AFFIRMED.




  6
      Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).